Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 04/11/2022, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.



II. DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11301087. This is a statutory double patenting rejection. See table below for claim comparison.

Instant Application
U.S. Patent No. 11,301,087 B2
1. A personal digital assistant configured to be used as a head mounted display inserted into a viewing adapter comprising: a touch screen including an image display device and a touch panel and configured to be able to issue an instruction by a touch operation, a processor which when executing instructions configure the processor to: control to set a virtual operation panel at a predetermined distance position in a virtual visual space area via the image display device, and cause the image display device to display the virtual operation panel; and a camera provided on a back side of a surface on which the touch screen is provided, and that acquires a video of an operation instruction object that performs the touch operation on the virtual operation panel; the processor being further configured to: analyze the video of the operation instruction object, which is acquired by the camera, and calculate a relative shaking amount of the operation instruction object to a position of the virtual operation panel as a reference; and control the image display device to display by shifting the virtual operation panel in accordance with the relative shaking amount, based on the relative shaking amount of the operation instruction object.  
2. The personal digital assistant according to claim 1, wherein the processor is further configured to: detect a state of the personal digital assistant; and when the state of the personal digital assistant is determined to not be in a vehicle or if there is no rocking even though the personal digital assistant is in the vehicle, control the virtual operation panel to be displayed in the image display device without being shifted.  
3. The personal digital assistant according to claim 2, wherein the processor is further configured to: measure a distance between the operation instruction object and the touch screen from the video of the operation instruction object; and when the distance is greater than a threshold value, determine that the operation instruction object is not provided, and control the virtual operation panel to be displayed in the image display device without being shifted.  
4. The personal digital assistant according to claim 2, wherein the processor is further configured to: upon determining that the state of the personal digital assistant is in the vehicle and rocking occurs, and the touch operation is performed on the virtual operation panel, control to display a confirmation screen for confirming whether or not the touch operation is correct in the image display device.  
5. The personal digital assistant according to claim 1, wherein the relative shaking amount of the operation instruction object to a position of the virtual operation panel includes a shaking amount of the virtual operation panel in a line-of-sight direction.  



1. A personal digital assistant configured to be used as a head mounted display inserted into a viewing adapter comprising: a touch screen including an image display device and a touch panel and configured to be able to issue an instruction by a touch operation, a processor which when executing instructions configure the processor to: control to set a virtual operation panel at a predetermined distance position in a virtual visual space area via the image display device, and cause the image display device to display the virtual operation panel; and a camera provided on a back side of a surface on which the touch screen is provided, and that acquires a video of an operation instruction object that performs the touch operation on the virtual operation panel; the processor being further configured to: analyze the video of the operation instruction object, which is acquired by the camera, and calculate a relative shaking amount of the operation instruction object to a position of the virtual operation panel as a reference; and control the image display device to display by shifting the virtual operation panel in accordance with the relative shaking amount, based on the relative shaking amount of the operation instruction object.

2. The personal digital assistant according to claim 1, wherein the processor is further configured to: detect a state of the personal digital assistant; and when the state of the personal digital assistant is determined to not be in a vehicle or if there is no rocking even though the personal digital assistant is in the vehicle, control the virtual operation panel to be displayed in the image display device without being shifted.

3. The personal digital assistant according to claim 2, wherein the processor is further configured to: measure a distance between the operation instruction object and the touch screen from the video of the operation instruction object; and when the distance is greater than a threshold value, determine that the operation instruction object is not provided, and control the virtual operation panel to be displayed in the image display device without being shifted.

4. The personal digital assistant according to claim 2, wherein the processor is further configured to: upon determining that the state of the personal digital assistant is in the vehicle and rocking occurs, and the touch operation is performed on the virtual operation panel, control to display a confirmation screen for confirming whether or not the touch operation is correct in the image display device.

5. The personal digital assistant according to claim 1, wherein the relative shaking amount of the operation instruction object to a position of the virtual operation panel includes a shaking amount of the virtual operation panel in a line-of-sight direction.






	
III.CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Domaradzki et al US 20170228095
Jeon US 20120176314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 09/08/2022Primary Examiner, Art Unit 2692